Citation Nr: 0639815	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for dental treatment 
purposes for the loss of 6 front teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for loss of teeth.

A hearing was held before the undersigned Veterans Law Judge, 
sitting at the RO, in March 2006.  A hearing was also held 
before a hearing officer at the RO in December 2005.  
Transcripts of both hearings are associated with the 
veteran's claims file.


FINDINGS OF FACT

The preponderance of the evidence is against showing that the 
veteran lost any of his teeth as a result of bone loss caused 
by trauma or disease, or other injury in service. 


CONCLUSION OF LAW

Tooth loss was not caused or aggravated by any incident or 
injury in service.  38 U.S.C.A. ?? 1110, 1712, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. ?? 3.102, 
3.159, 3.303, 3.310, 3.326, 3.381, 4.150 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. ? 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. ? 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. ? 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2005 and 
March 2006 correspondence, amongst other documents considered 
by the Board, generally fulfills the provisions of 38 
U.S.C.A. ? 5103(a).  The claim was readjudicated in a May 
2006 supplemental statement of the case.  
 
The Board acknowledges that under 38 U.S.C.A. ? 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Background

The service medical records reveal extensive dental work in 
service.  This includes treatment for multiple caries.  Teeth 
number 4 and 29 were extracted in March 1967, the reason was 
not listed.  These were not among the teeth in this appeal. 
None of the treatment indicates any trauma to the teeth.  The 
record does show that the veteran was treated in February 
1968 for a swollen jaw, but there is no evidence of inservice 
jaw trauma.  The veteran's separation from service 
examination in April 1969 was silent as to any trauma to the 
teeth.  The separation examination did note that teeth 1, 13, 
and 31 were missing.

The veteran has stated that in September 1967 his unit was 
attacked by tear gas and while rushing to get a gas mask he 
was hit in the mouth by a rifle stock which loosened six of 
his front teeth. Two on the top (8 and 9) and four on the 
bottom (23-26).  He was reportedly treated by a corpsman who 
said he could not do anything at that time, but he needed to 
get his teeth worked on.  The corpsman reportedly told him 
the teeth would get looser with time.  Upon returning from 
Vietnam he had the upper two teeth replaced. He was told that 
the lower 4 teeth still had some good hold and they would 
wait on them.  Since that time all four lower teeth have 
fallen out. The dentist said he needed a full bridge to 
repair the damage.

The file also contains private treatment records from Larry 
Adotto, D.D.S., from the early 1970s through 2003.  These 
records are negative for any evidence that the veteran 
suffered any traumatic injuries to his teeth during service.  
These records do show that the veteran was seen in May 1981 
following anterior mandible trauma, at which time teeth and 
bone segments were displaced.  In December 1989 the veteran 
reported that his front teeth were broken.
 
At the December 2005 personal hearing and March 2006 Travel 
Board hearing, the veteran, in essence, testified that at the 
time of the injury his teeth were not so loose that he could 
not eat.  Still, the corpsman reportedly said that the 
veteran's mandible would deteriorate.  The veteran stated 
that he did not have a problem with his teeth for a long 
time, but they began to discolor, slowly died and fall out 
years after the injury.  He reportedly had terrible 
toothaches when they began to loosen. The bottom four teeth 
were removed at different times.  He noted the injury 
occurred in July or August 1967 and his teeth started getting 
loose and falling out in the late 1970s.  The veteran argued 
that VA should provide implants.  

At an April 2006 VA dental examination the examiner noted 
that the veteran reported being struck in the mouth with a 
rifle butt in 1967 which led to the loss of four lower and 
two upper.  The examiner noted a history of extractions.  In 
July 1966 teeth number 4 and 29 were extracted.  In September 
1976 tooth number 13 was extracted for an unknown reason.  A 
1981 entry noted a trauma to the lower jaw, cause unknown.  A 
root canal was performed on tooth number 24 in 1976.  In 
1985, he was seen for possible orthodontics but did not wish 
to have them put in.  In 1983, he had crowns put on teeth 
number 8 and 9. In 1990, he lost tooth number 24, and in 1996 
he lost teeth number 25 and 26.

A physical examination revealed the maxilla and mandible to 
be within normal limits.  Tooth loss included teeth numbers 
1, 4, 12, 13, 23, 24, 25, 26, 29, 32. The examiner noted the 
veteran was missing multiple teeth over a 39 year period 
possibly due to trauma or periodontal disease.  He lost teeth 
number 23 to 26 over a six year period beginning in 1990 more 
than 23 years after the alleged injury with the rifle butt.  
He noted that these teeth apparently were extracted due to 
periodontal disease.  The examiner noted that:

I cannot attribute the loss of these teeth to the original 
accident as it would be (mere) speculation to due so.  
Considering teeth # 8 & 9 these teeth were restored with 
crowns in 1983 also more than 16 years after his accident.  
These crowns appear okay and I also cannot attribute these to 
the accident without mere speculation.  


Criteria/Analysis

The veteran and his representative maintain that claimant was 
struck in the mouth during service by a rifle butt resulting 
in two front top teeth and four front bottom teeth becoming 
dislodged from the gums, and  later falling out.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. ? 1110; 38 C.F.R. ? 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. ? 
3.303(b).  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. ? 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.

The Board's analysis will focus on whether the appellant's 
loss of teeth is related to service, to include his in-
service rifle butt injury. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
finding a relationship between a current disability and 
events in service or an injury or disease incurred there).

However, in order to be awarded compensation for the loss of 
a tooth, such loss must be due to a loss of substance of the 
body of the maxilla or mandible; see 38 C.F.R. ? 4.150, 
Diagnostic Codes 9900 through 9916 (2006), and in particular 
Diagnostic Code 9913, which specifically pertains to 
compensation for tooth loss.  The provisions of Diagnostic 
Code 9913 include a note stipulating that the ratings 
contained therein apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

The only competent evidence of record regarding the alleged 
injury to the veteran's 6 front teeth is provided by the VA 
examiner in April 2006 who opined that he could not offer an 
opinion without resorting to speculation.  Therefore, because 
there is no competent evidence linking any tooth loss to his 
incident or injury during service his claim must be denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's personal hearing 
testimony.  On this record, the Board finds that it is not 
likely that the veteran's teeth were injured during service.  
Whether the veteran's teeth may have been loosened during the 
in-service incident in which he alleges he was struck in the 
mouth by a rifle butt to the degree that the claimed in-
service dental trauma reasonably caused injury and loss of 
his teeth so many years after service is a question on which 
the only probative evidence would be competent medical/dental 
evidence, and the veteran has not presented any such evidence 
in support of his service connection claim.  

While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
current disability or the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements, as well as those of his 
representative, addressing the origins of his tooth loss, are 
not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt. 
However, as the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
dental trauma, the benefit of the doubt doctrine does not 
apply and service connection must be denied.  




ORDER

Service connection for dental treatment purposes for the loss 
of 6 front teeth is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


